Citation Nr: 1003895	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2009 hearing 
before the undersigned sitting at the RO.  A hearing 
transcript is associated with the claims folder.  Following 
the hearing, in April 2009, the Board remanded the claim for 
additional development.  As discussed below, the development 
requested has been completed, and the claim is appropriate 
for appellate review.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's left 
knee has been productive of pain at a level of 5 out of 10, 
with flare-ups up to a level of 9 out of 10, and reports of 
occasional giving out.  Lachman's and McMurray's tests have 
been negative and the collateral ligaments have been intact.  
Flexion has been no worse than 90 degrees, and extension to 0 
degrees, with pain at the endpoints of motion.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5260 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

With respect to VA's duty to assist, the RO obtained service 
treatment records (STRs) and treatment records from the Bay 
Pines VA Medical Center (VAMC).  Further, the Veteran was 
afforded VA medical examinations in February 2007 and July 
2009.  

As previously mentioned, in an April 2009 decision, the Board 
remanded the claim for further development.  Specifically, 
the Board stated that a VA examination was needed to obtain a 
current evaluation of the Veteran's left knee disability.  
Additionally, the Board stated it was necessary to obtain the 
Veteran's VAMC treatment records since his October 2007 knee 
surgery.     

Following this Board's remand, the Veteran's VAMC records 
through February 2009 were obtained.  Additionally, a VA 
examination was conducted in July 2009 consisting of a 
thorough examination of the left knee.  Thus, all development 
requested by this Board in its July 2009 remand has been 
completed to the extent possible, and no additional 
development is required.   

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Relevant to this case are Diagnostic Codes (DCs) 5003, 5010, 
and 5257-5261.  The Board notes that the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
The General Counsel has also held that, when X-ray findings 
of arthritis are present and a Veteran's knee disability is 
evaluated under DC 5257, the Veteran would be entitled to a 
separate compensable evaluation under DC 5003 if the 
arthritis results in limitation of motion and/or objective 
findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).  Furthermore, to warrant a separate rating for 
arthritis based upon X-ray findings and limited motion under 
DC 5260 or DC 5261, the limited motion need not be 
compensable, but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion, under 38 
C.F.R. § 4.59.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

Service connection for degenerative joint disease of the left 
knee was granted in the February 2007 rating decision that is 
the subject of this appeal.  A 10 percent evaluation was 
awarded under DC 5260, effective from October 13, 2006.  The 
Veteran filed a timely appeal and contends that a higher 
evaluation is warranted.  

The Board notes that the Veteran was awarded a temporary 100 
percent evaluation in a November 2007 rating decision for his 
left knee disability from October 26, 2007, through December 
31, 2007, following surgery.  The Veteran filed a Notice of 
Disagreement in October 2007, stating that he disagreed with 
the initial 10 percent evaluation assigned in the February 
2007 rating decision.  He filed a second Notice of 
Disagreement in December 2007, stating that he disagreed with 
the November 2007 rating decision's assignment of a 10 
percent rating following his period of convalescence.  
Although the SSOC characterizes the period on appeal as 
January 1, 2008, forward, the Board finds that the period on 
appeal is October 13, 2006 to October 25, 2007, and from 
January 1, 2008, forward.  

The Board will begin by reviewing the medical evidence for 
the rating period on appeal.

After the Veteran reported pain and swelling, an August 2006 
MRI of the left knee showed a small tear involving the 
posterior horn of the lateral meniscus.  The Veteran was 
referred for an orthopedic consultation at the Bay Pines 
VAMC, where he reported a pain level of 6 or 7 out of 10.  At 
that point, the Veteran had not received any treatment for 
the left knee.  The doctor assessed osteoarthritis of the 
left knee.  

The Veteran was afforded a VA examination in February 2007.  
He stated that when he woke up in the morning, he could 
hardly stand up on his left knee or straighten it out.  If he 
walked 150 yards, the knee would begin hurting.  The Veteran 
also reported stiffness and swelling, as well as instability, 
giving way, and fatigue.  He had flare-ups twice a week at a 
level of 9 out of 10, lasting 45 minutes per episode.  The 
Veteran used a cane and a crutch at times, and he had a 
brace.  He denied any episodes of dislocation or recurrent 
subluxation.  Flexion of the knee was 0 to 100 degrees, and 0 
to 90 degrees after repetition, with pain at 90 degrees.  On 
physical examination, there was pain with motion, fatigue, 
weakness, lack of endurance, and additional limitation 
following repetitive use, but no incoordination or 
instability.  Lachman's and McMurray's tests were negative.  
X-rays taken the prior month showed minor degenerative 
changes in the left knee.  

In October 2007, the Veteran underwent arthroscopic surgery 
to the left knee.  In a pre-operative note, a VAMC doctor 
wrote that the Veteran had progressing symptoms of pain, loss 
of motion, swelling, crepitus and instability recently.  The 
Veteran ambulated without aids, but was only able to walk 3 
blocks before he had to stop and rest.  

Following the surgery, the Veteran reported for a follow-up 
evaluation in November 2007.  He was walking and biking 
without difficulty.  By December 2007, his active range of 
motion was good.  He was using a cane and wearing a brace.  
His knee was stable.  The doctor put him on a general 
maintenance program of swimming, biking and walking.  

In May 2008, a VAMC note indicates reports of increased pain 
since his October 2007 surgery.  He had more frequent pain 
episodes that woke him up at night.  Relief of pain required 
resting in a certain position.  The Veteran needed a cane to 
walk.  

The Veteran began physical therapy in October 2008.  He 
reported a pain level of 5 out of 10, with 0 out of 10 at its 
best and 8 out of 10 at its worst.  He had sitting flexion 
from 3 to 98 degrees with pain at the end of the range, and 
supine flexion from 0 to 98 degrees, again with pain at the 
end of the range.  

In December 2008, the Veteran again reported that his left 
knee pain was currently worse than it was before his October 
2007 surgery.  He described the pain as constant sharp, 
stabbing pain, "like glass is in the joint."  

The Veteran was afforded another VA examination in July 2009.  
He reported increased pain since the 2007 surgery as well as 
occasional swelling.  The Veteran reported giving way of the 
knee, but no instability, stiffness, weakness, 
incoordination, episodes of dislocation or subluxation, or 
locking episodes.  He denied flare-ups.  He stated that he 
could stand for up to an hour, and could walk more than a 
quarter mile but less than one mile.  Left knee flexion was 0 
to 100 degrees and extension to 0 degrees, with objective 
evidence of pain with active motion.  There was no objective 
evidence of pain following repetitive motion or additional 
limitation after 3 repetitions of range of motion.  There was 
no joint ankylosis.  The examiner assessed degenerative joint 
disease.  

The Board will now consider whether the Veteran is entitled 
to a higher evaluation for the left knee based on the 
evidence of record relevant to the rating period on appeal, 
as outlined above.  His left knee is currently rated at 10 
percent under DC 5260, which contemplates impairment of the 
knee manifested by limitation of flexion.  Where flexion is 
limited to 60, 45, 30, and 15 degrees, disability ratings of 
0, 10, 20, and 30 percent, respectively, are assigned.  

The Board finds that the evidence weighs against an increased 
rating under DC 5260.  A February 2007 VA examination 
revealed flexion to 100 degrees, or to 90 degrees after 
repetition.  At an October 2008 physical therapy session, the 
Veteran had flexion to 98 degrees, and flexion to 100 degrees 
at the July 2009 VA examination.  None of the range of motion 
tests revealed results supporting the next-higher 20 percent 
evaluation under DC 5260, even when considering additional 
functional limitation as due to pain, weakness and related 
factors.  Thus, an increase for limitation of flexion is not 
warranted.

The Board has next considered whether the Veteran is entitled 
to separate rating under DC 5261, which contemplates 
impairment of the knee manifested by limitation of extension.  
Where extension is limited to 5, 10, 15, 20, 30 and 45 
degrees, disability ratings of 0, 10, 20, 30, 40, and 50 
percent, respectively, are assigned.  In doing so, the Board 
acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was 
held that a claimant who has both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  As a result, if the evidence of record reflects 
compensable loss of both flexion and extension of the same 
leg, the Veteran would be entitled to the combined evaluation 
under DCs 5260 and 5261, per the combined ratings table in 38 
C.F.R. § 4.25.  
  
However, the Board finds that the evidence weighs against the 
assignment of a separate rating under DC 5261.  At all of the 
Veteran's range of motion tests, described above, extension 
was to 0 degrees, which is normal. See 38 C.F.R. § 4.71a, 
Plate V.  Thus, no increased or separate evaluation is 
warranted based on limitation of extension, even when 
considering additional functional limitation.
 
The Board has also considered whether any other diagnostic 
code would allow for an increased rating for the Veteran's 
left knee disability, manifested by instability or loss of 
motion.  

DC 5257 contemplates impairment of the knee manifested by 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assigned where instability is slight, a 20 percent 
rating is assigned where instability is moderate, and a 30 
percent rating is assigned where instability is severe.  In 
this case, the Veteran reported instability of the left knee 
at the February 2007 VA examination, but the examiner did not 
find instability on physical examination, noting that 
Lachman's and McMurray's tests were both negative.  Moreover, 
at his February 2009 hearing, the Veteran stated that he got 
tripped up easily, presumably indicating that the knee would 
give away.  However, the Veteran did not report, nor did the 
examiner find, instability at the July 2009 VA examination.  
Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent, or for a separate evaluation, for 
instability of the knee under DC 5257.  

Next, the Board notes that DC 5258 addresses dislocation of 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  However, there is no evidence 
of dislocation of the meniscus in this case, so this code 
does not apply.  DC 5259 addresses removal of symptomatic 
semilunar cartilage, but again, the Veteran has not undergone 
any such procedure in this case.  DCs 5262 and 5263 also do 
not apply, as there is no evidence of impairment of the tibia 
or fibula, and no evidence of genu recurvatum.    
        
In considering whether a higher rating is warranted based on 
loss of motion under another diagnostic code, the Board finds 
that DC 5256 does not apply, as there is no evidence of knee 
ankylosis.  Indeed, the July 2009 VA examiner specifically 
noted that there was no ankylosis.  Further, there is no 
evidence the Veteran has undergone a knee replacement, so DC 
5055 is also inapplicable.  

The Board can identify no other diagnostic code which would 
allow for an increased rating for degenerative joint disease.      

However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 10 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
  
At the February 2007 VA examination, the Veteran reported 
pain flare-ups twice a week at a level of 9 out of 10, 
lasting 45 minutes each.  At an October 2008 physical therapy 
evaluation, he reported a pain level of 5 out of 10, with 0 
out of 10 at its best and 8 out of 10 at its worst.  In 
December 2008, the Veteran described the pain as constant 
sharp, stabbing pain, "like glass is in the joint."      

Based on our review of the Veteran's complaints of pain and 
limitation on functioning, the Board finds that there is no 
evidence to warrant a rating higher than 10 percent under DC 
5260.  Indeed, the Veteran's range of motion tests do not 
even qualify him for a non-compensable evaluation under the 
DC 5260.  Thus, the pain he experiences, which he also 
described in his February 2009 hearing testimony, is 
reflected in the 10 percent award.     

The Board has also considered Diagnostic Code 5003, which 
allows for a 10 percent rating even in the absence of 
evidence of limitation of motion that would allow for a 
compensable evaluation under DC 5260.  However, because a 10 
percent evaluation is already assigned under DC 5260, this 
provision cannot serve as a basis for a higher rating here.  

In summary, the Board finds that, based on the preponderance 
of the evidence, the criteria for a higher evaluation for 
degenerative joint disease of the knee based on limitation of 
motion and instability have not been met.  

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, despite the complaints and the 
objective findings of left knee pain, the evidence 
nevertheless fails to demonstrate a disability picture that 
more nearly approximates a higher evaluation for either 
instability or degenerative joint disease of the left knee.  

In sum, there is no basis for a rating in excess of 10 
percent for degenerative joint disease of the left knee.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the Board has considered whether the Veteran's 
service-connected left knee disability warrants an increased 
rating on an extra-schedular basis.  The governing criteria 
for the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
The evidence shows only one hospitalization in October 2007, 
for which a temporary total rating is already in effect.  
Further, there is no indication that the Veteran's knee 
disability significantly interfered with his employment.  In 
this regard, the Board acknowledges the Veteran's February 
2009 hearing testimony in which he endorsed some lost time at 
work due to his left knee problems.  He appeared to state 
that he missed "at least half a day" in an average 40-hour 
work week.  However, at the July 2009 VA examination, the 
Veteran reported he had been working for the same employer 
for 20 years and had lost less than 1 week of work due to his 
disability in the past year.  Moreover, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee degenerative joint disease is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


